Case: 14-50341      Document: 00512962082         Page: 1    Date Filed: 03/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-50341
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             March 9, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

DANIEL KENT YANTIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:05-CR-208


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       During the pendency of this appeal, Daniel Kent Yantis completed the
sentence imposed upon revocation of supervised release and was released from
custody. Because no additional term of supervised release was imposed, this
appeal is moot.       See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is
DISMISSED as moot.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.